Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before
 any court except for the purpose of
                                                                   FILED
                                                                Dec 28 2012, 9:03 am
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.                           CLERK
                                                                      of the supreme court,
                                                                      court of appeals and
                                                                             tax court




APPELLANT PRO SE:                                    ATTORNEYS FOR APPELLEE:

WILLIAM HOLLY                                        GREGORY F. ZOELLER
Carlisle, Indiana                                    Attorney General of Indiana

                                                     STEPHANIE L. ROTHENBERG
                                                     Deputy Attorney General
                                                     Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

WILLIAM HOLLY,                                       )
                                                     )
       Appellant-Defendant,                          )
                                                     )
               vs.                                   )       No. 52A04-1109-MI-492
                                                     )
STATE OF INDIANA,                                    )
                                                     )
       Appellee-Plaintiff.                           )


                        APPEAL FROM THE MIAMI CIRCUIT COURT
                            The Honorable Robert A. Spahr, Judge
                               Cause No. 52C01-1106-MI-240


                                         December 28, 2012

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

VAIDIK, Judge
                                      Case Summary

         William Holly, pro se, appeals the trial court’s grant of summary judgment in

favor of the State of Indiana. Holly argues that the trial court erred in granting summary

judgment because the State’s response to his petition for writ of habeas corpus was

untimely, his sentences for attempted murder, rape, and robbery are void, and the State

violated the Interstate Agreement on Detainers (“IAD”). Finding Holly’s contentions to

be without merit, we affirm.

                               Facts and Procedural History

         In the early 1990’s, Holly was serving a federal sentence in Pennsylvania when he

was brought to Indiana to face charges of attempted murder, rape, and robbery. In 1994,

Holly was convicted and sentenced to fifty years for attempted murder, twenty years for

rape, and eight years for robbery—to run consecutively, for a total term of seventy-eight

years.

         Holly was required to complete his federal sentence in Pennsylvania before

serving his state sentence in Indiana. Holly was returned to Pennsylvania by a private

prisoner-transportation company, TransCor America. On the way back to Pennsylvania,

Holly was briefly housed in correctional facilities in Michigan and Ohio. Although Holly

was returned to Pennsylvania to serve the remainder of his federal sentence, his state

sentence began running while he did so. After his federal sentence was complete, in June

or July 1995, Holly was returned to Indiana and incarcerated in the Wabash Valley

Correctional Facility with an earliest possible release date of 2036.




                                             2
       In June 2011, Holly filed a pro se petition for a writ of habeas corpus, alleging that

his state sentences were void. On July 7, 2011, the trial court issued an order to the

Attorney General’s office to respond within thirty days. On August 8, 2011, the State of

Indiana filed a motion for summary judgment and a supporting memorandum.

       At a hearing that followed, Holly argued that the trial court should not consider the

State’s motion because it was not timely filed. The State argued that its response was

timely filed by certified mail on August 8 and provided the thirty-day calculation for the

court: “[Our response was due to be filed] [thirty] days from July 7, which there are

[thirty-one] days in July, so, it would have been [August] 6, which is also a Saturday, so

our response would have been due on Monday, August 8.” Tr. p. 3. The trial court

acknowledged that the State’s calculation was “exactly correct.” Id. at 4. Holly also

argued that his state sentences were void because they had run concurrent to the

remainder of his federal sentence, and the State had failed to comply with the IAD by

failing to return him to Pennsylvania immediately.

       One week later, the trial court granted the State’s motion with findings and

conclusions. In pertinent part, the trial court found:

       8. Holly asserts that his Indiana sentences are void because he is not serving
       those sentences consecutively to his federal sentence.

       9. Even if Holly is correct that his sentences should be served
       consecutively, the proper remedy is not release from custody.

       10. The proper remedy would be for the sentencing court to modify the
       judgment of conviction to change the running of his criminal sentences.

       11. Holly also claims that the State of Indiana lost jurisdiction over his case
       because he was not immediately returned to the custody of the sending state
       in violation of the [IAD].

                                              3
       12. The [IAD] is codified at Indiana Code [section] 35-33-10-4.

       13. In Article 5 of the IAD, there is a provision stating “at the earliest
       practicable time consonant with the purposes of this agreement, the
       prisoner shall be returned to the sending state.” Ind. Code § 35-33-10-4,
       Article 5(e).

       14. There is no provision in Indiana Code [section] 35-33-10-4 that states
       that a prisoner must be returned to the sending state immediately.

Appellee’s App. p. 25-26. The trial court concluded that the State had not violated the

IAD. Holly filed a motion to correct error, which was denied.

       Holly now appeals.

                                Discussion and Decision

       Holly contends that the trial court erred by granting the State’s summary-judgment

motion. He argues that the State’s response to his petition for writ of habeas corpus was

untimely, his sentences for attempted murder, rape, and robbery are void, and the State

violated the IAD.

       When reviewing the entry or denial of summary judgment, our standard of review

is the same as that of the trial court: summary judgment is appropriate only where there is

no genuine issue of material fact and the moving party is entitled to a judgment as a

matter of law. Ind. Trial Rule 56(C); Dreaded, Inc. v. St. Paul Guardian Ins. Co., 904

N.E.2d 1267, 1269 (Ind. 2009). All facts established by the designated evidence, and all

reasonable inferences from them, are to be construed in favor of the nonmoving party.

Naugle v. Beech Grove City Sch., 864 N.E.2d 1058, 1062 (Ind. 2007).




                                            4
        As an initial matter, we note that Holly has largely failed to comply with the rules

of appellate procedure.1        We acknowledge that Holly appeals pro se, but stress that

we hold pro se litigants to the same standard as trained attorneys. Nonetheless, because

we prefer to decide cases on their merits, we address Holly’s claims.

                               I. Timeliness of the State’s Response

    In its July 7, 2011 order, the trial court ordered the Attorney General’s office to

respond to Holly’s petition for writ of habeas corpus within thirty days. Holly argues that

the State’s response was due by August 6, 2011, and was therefore untimely filed on

August 8. Holly is incorrect.

    The State filed its response by certified mail, which is permitted by our trial rules.

See Ind. Trial Rule 5(F)(3) (filing may occur by “mailing to the clerk by registered,

certified or express mail return receipt requested.”).               Filings by certified mail are

considered complete upon the date of mailing—in this case, August 8. See Ind. Trial

Rule (5)(F)(4) (“filing by registered or certified mail . . . shall be complete upon mailing

or deposit.”).     Indiana Trial Rule 6(A) explains how the thirty-day period is to be

calculated:

        [i]n computing any period of time prescribed or allowed by these rules, by
        order of the court, or by any applicable statute, the day of the act, event, or
        default from which the designated period of time begins to run shall not be
        included. The last day of the period so computed is to be included unless it
        is: [ ] a Saturday, [ ] a Sunday, [ ] a legal holiday as defined by state statute,
        or [ ] a day the office in which the act is to be done is closed during regular
        business hours. In any event, the period runs until the end of the next day


        1
          In Holly’s “Statement of the Facts,” he fails to support the facts with page references to the
record and fails to set forth the applicable standard of review. See Ind. Appellate Rule 46(A)(6)(a), (b).
Holly has also failed to provide an appendix as required by Indiana Appellate Rule 49(A). We therefore
rely on the appendix provided by the State.
                                                    5
       that is not a Saturday, Sunday, a legal holiday, or a day on which the office
       is closed.

According to Trial Rule 6(A), the day the trial court ordered the State to respond is not

considered, so the thirty-day period began on July 8, 2011. And because thirty days from

that date was a Saturday, the thirty-day period continued to run until Monday, August 8,

2011. The State’s response was timely filed by certified mail on that day. 2

                                                 II. Sentence

   The basis for Holly’s petition was the fact that he served the remainder of his federal

sentence concurrently with his state sentences. Holly claims that this concurrent running

of sentences was improper, his state sentences are consequently void, and he should be

released from custody. We disagree.

   Holly cites no authority for the proposition that the concurrent running of his federal

and state sentences was improper. However, even assuming, as the trial court did, that

Holly is correct, the appropriate remedy would not be to release Holly from the DOC,

where he is currently serving a seventy-eight-year sentence. Rather, “the proper remedy

would be for the sentencing court to modify the judgment of conviction to change the

running of his criminal sentences.” Appellee’s App. p. 25. The trial court did not err in

granting the State’s summary-judgment motion.

                              III. Interstate Agreement on Detainers

       Holly also argues that the State lost jurisdiction over him by failing to comply

with certain provisions of the IAD. Specifically, Holly claims that after being convicted

in Allen County in 1994, he was to be immediately returned to the federal penitentiary in

       2
           Our resolution of this issue renders Holly’s related fundamental-error claims moot.
                                                     6
Pennsylvania, but instead made multiple stops and was housed in correctional facilities in

Michigan and Ohio along the way.

       The IAD is codified at Indiana Code section 35-33-10-4. Article 5(e) of the IAD

provides that, “at the earliest practicable time consonant with the purposes of this

agreement, the prisoner shall be returned to the sending state.” Ind. Code § 35-33-10-4

(emphasis added). The IAD does not require an immediate return to the sending state, as

Holly claims. Nor has Holly shown that his return to Pennsylvania was not practicable or

otherwise contrary to the purpose of the IAD. The trial court did not err in denying Holly

relief on this basis.

       Affirmed.

BAILEY, J., and BROWN, J., concur.




                                            7